Citation Nr: 1751134	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-03 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for status post trauma, peroneal nerve with residual numbness, right big toe.

2. Entitlement to an effective date earlier than June 25, 2010 for the award of a separate, compensable evaluation for status post trauma, peroneal nerve with residual numbness, right big toe.


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1971 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In March 2014, the Board remanded this issue for the provision of a Board Hearing.  However, the Veteran withdrew his request for a hearing in an August 2016 statement.  See August 2016 Report of General Information.  Accordingly, the case has since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Unfortunately a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure a complete record upon which to make an informed decision so that the claims are afforded every possible consideration.

The Veteran originally filed a claim for service connection for numbness of the right big toe in March 1972.  See March 1972 Veteran's Application for Compensation or Pension at Separation from Service.  In a May 1972 rating decision, the RO granted this claim, issuing a 10 percent rating under Diagnostic Code 7899 for a service-connected small callus, plantar, second toe, right, with hypesthesia of the right big toe, effective March 11, 1972.  In a March 1974 rating decision, the RO decreased the rating from 10 percent to noncompensable, effective June 1, 1974.  The Veteran did not appeal the May 1972 and March 1974 rating decisions.

The Veteran subsequently filed a claim for numbness of the right big toe on June 25, 2010.  In July 2012, the RO awarded the Veteran a separate 10 percent rating under DC 8721 for status post trauma, peroneal nerve with residual numbness, right big toe, effective June 25, 2010.  The noncompensable disability rating under DC 7899-7820 remained in effect.

Here, the Veteran was originally awarded service connection for numbness of the right great toe, or hypesthesia, in May 1972.  He was also awarded service connection for small, plantar callus of the right second toe at that time and assigned a single disability rating under DC 7899.  His statement received on June 25, 2010, constitutes a claim for an increased rating.  In the July 2012 rating decision on appeal, he was awarded a separate 10 percent rating for the residual numbness under DC 8721.  The assignment of separate evaluations for separate and distinct symptomatology is not precluded where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. §5110(a) (West 2014); 38 C.F.R. § 3.400 (2017).  The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if the application is received within one year from such date; otherwise, it is the date of receipt of the claim. 38 U.S.C.A. § 5110 (a), (b)(2); 38 C.F.R. § 3.400(o). Thus, the effective date of an award of increased compensation may be assigned up to one year prior to the date of claim, if an ascertainable increase in disability is established during that period.  See Hazan v. Gober, 10 Vet. App. 511, 519   (1992); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10   (2007) (noting that "the relevant temporal focus" in an increased rating claim is on "the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim").

With respect to the date of claim, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under VA law.  38 U.S.C.A. §§ 501, 5101 (West 2014); 38 C.F.R. § 3.151 (2017).  Effective prior to March 2015, VA regulation provided that any communication or action, indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155(a) (2017); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  Id.  Although this regulation is no longer extant, because it was in effect during the pendency of this appeal, it is applicable to the present case.

At present, the Veteran's VA treatment records dated from May 2010 to October 2010 and from July 2012 to July 2016 are associated with the file.  Because the effective date of an award of increased compensation may be assigned up to one year prior to the date of claim, and the Veteran's claim was received in July 2010, his VA treatment records dated from July 2009 to May 2010 must be obtained.

With respect to the claim for an increased rating, the Veteran was last afforded a VA examination of his toe in October 2010, more than seven years ago.  His more recent statements dated in July and October 2012 and June 2013 suggest a possible worsening of his disability.   Therefore, he should be scheduled for a current VA examination on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records dated from July 2009 to May 2010, from October 2010 to July 2012, and from July 2016 forward.

2.  Upon completion of the foregoing, schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected status post trauma, peroneal nerve with residual numbness, right big toe.  The appropriate Disability Benefits Questionnaire should be filled out for this purpose, if possible.  

The examiner should specifically address the Veteran's assertion that the nerve damage and numbness involves half of the bottom of his right foot, and not only his right great toe. 

The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action. 

4.  Finally, upon completion of the foregoing and any other development that may be indicated, readjudicate the claims on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



